Citation Nr: 1327975	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-01 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, schizoaffective disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied a petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder and denied entitlement to service connection for PTSD.

In his July 2009 notice of disagreement and a December 2009 letter, the Veteran requested a Board hearing.  He was subsequently placed on the list of persons awaiting a Board hearing at the RO, but a hearing was never scheduled.  In July 2013, the Board sent the Veteran a letter and asked him to indicate whether or not he still wanted to attend a Board hearing.  He responded that he did not wish to have a hearing.

The Veteran's claim of service connection for a psychiatric disability was originally denied in a January 2005 Board decision.  New and material evidence would ordinarily be required to reopen the claim.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2012).

As relevant service personnel records have been added to the record since the January 2005 Board decision, the Board will adjudicate the claim of service connection for a psychiatric disability on a de novo basis.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, an August 2007 examination report from Cherokee Health Systems (Cherokee), an April 2008 opinion from a unidentified medical professional, and a March 2011 VA psychiatric administrative note include diagnoses of paranoid schizophrenia, schizoaffective disorder, and PTSD.  Thus, there is competent evidence of current psychiatric disability.

Service treatment records include a June 1993 report of treatment to rule out an eating disorder.  The Veteran reported that he had lost his appetite, but he denied any history of suicidal or homicidal ideation and he did not report any other complaints or pertinent clinical history.  Examination revealed a euthymic mood and congruent affect, but there were no signs of any thought disorder or organic mental illness and a mental status examination was within normal limits.  

In November and December 1994, he sought treatment due to irritability, hostility, anger, and occasional impulses to physically assault others and cry.  He reported that such symptoms had begun following his return from service aboard the USNS Comfort, during which time he helped care for service members serving in Haiti.  He felt mistreated aboard the ship, but there was no identifiable trauma or disaster experience.  He also reported significant sleep disturbance and decreased appetite.  Examination revealed a tense and constricted affect, an irritable/labile mood, aggressive fantasies and impulses, and fair insight and judgment.  He was diagnosed as having an atypical major depressive episode, adjustment disorder, an occupational problem, and a personality disorder (including immature and passive aggressive traits).

The Veteran was treated for depression in June 1995, at which time he also reported sleep impairment, loss of appetite, mild weight loss, impulses to cry, irritability, impulses to hurt others, anxiety, impaired concentration, thoughts of suicide, distrust of others, and a desire for social isolation.  Examination revealed a depressed/anxious/irritable mood, an unhappy/irritable/anxious affect, signs of depression, and fair insight.  Diagnoses of an occupational problem, depression, personality disorder, and anti-social/immature traits were provided.  He was judged to be a risk to others due to his inability to cope with the stress of military life and it was recommended that he be administratively separated from service.

Also, the Veteran's July 1995 separation examination includes a diagnosis of personality disorder not otherwise specified (NOS) and he reported a history of depression or excessive worry on a July 1995 report of medical history completed for purposes of separation from service.

The Veteran has also identified specific stressors that occurred both prior to and during service.  Specifically, he has reported that a doctor inserted a urinary catheter in 1977, which caused trauma and extreme pain.  In addition, he has reported that while stationed aboard the USNS Comfort he was always surrounded by large groups of people and could not be by himself.  Psychiatric symptoms have reportedly persisted since his separation from service.  However, there is some evidence to suggest that his reports of a continuity of symptomatology are not credible.  For example, VA psychiatric treatment notes dated in August 2001 reveal that there was a 2-year history of depression and that psychotic symptoms had their onset in April 2001.  A January 2002 letter from a VA physician indicates that the Veteran's psychiatric symptoms began at the age of 18.  Also, during an April 2005 examination at Cherokee he reported that he had been receiving psychiatric care since he was in nursery school.

In April 2008, an opinion from an unidentified medical professional was submitted by the Veteran, which report indicates that the Veteran was diagnosed as having chronic PTSD and that the disability was "possibly related to" his service aboard a hospital ship in service.  There was no further explanation or reasoning provided for this opinion.

In sum, there is competent evidence of current psychiatric disability and treatment for psychiatric problems in service.  Also, there is competent evidence of a continuity of symptomatology since service and a medical opinion that the Veteran has PTSD that may be related to experiences in service, suggesting that a current psychiatric disability may be related to service.  However, the medical opinion is equivocal.  Thus, VA's duty to obtain an examination as to the nature and etiology of current psychiatric disability, is triggered.  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During an April 2003 Board hearing and in his March 2007 claim (VA Form 21-526), the Veteran reported that he continued to received psychiatric treatment at the VA Medical Center in Mountain Home, Tennessee (VAMC Mountain Home).  He also reported on the March 2007 VA Form 21-526 that he continued to received treatment at the VA Medical Center in Gainesville, Florida (VAMC Gainesville).  In July 2011 he submitted a treatment record from VAMC Mountain Home dated in March 2011.  The most recent VA treatment records in the claims file from VAMC Gainesville and VAMC Mountain Home that have been obtained by the agency of original jurisdiction (AOJ) are dated to April and September 2001, respectively.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, a February 2005 statement by the Veteran and examination reports dated in June and August 2007 reveal that the Veteran received psychiatric treatment from the following private treatment providers: "Overlook/Peninsula Outpatient Center" in Maryville, Tennessee; Baptist Hospital in Knoxville, Tennessee; and "St. Mary's."  Also, an October 2009 letter from Dr. Burnside in Knoxville, Tennessee suggests that the Veteran has received psychiatric treatment from that physician.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the identified treatment providers.  Any additional psychiatric treatment records are directly relevant to the issue on appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from VAMC Mountain Home dated from September 2001 to the present, from the North Florida/South Georgia Veterans Health System, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability from the following private treatment providers:  "Overlook/Peninsula Outpatient Center" in Maryville, Tennessee; Baptist Hospital in Knoxville, Tennessee; "St. Mary's"; and Dr. Burnside in Knoxville, Tennessee.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the etiology of all current psychiatric disabilities, including any PTSD.  All indicated tests and studies shall be conducted.  Psychological testing shall be done with a view toward determining whether the Veteran in fact has PTSD.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

With respect to each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since March 2007), the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the psychiatric disability had its onset in service, was manifested in the year immediately following service (in the case of any current psychosis), is related to the Veteran's psychiatric problems in service, is related to his reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since March 2007, all instances of treatment for psychiatric problems in the Veteran's service treatment records, all of the Veteran's reported psychiatric stressors (whether they occurred in service or outside of service), and his reports of a continuity of psychiatric symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity thereof, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  Any additional action necessary to corroborate the occurrence of any identified in-service stressful experience that led to any assessment of PTSD should be undertaken.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

